Exhibit 10.34
THE GOLDMAN SACHS AMENDED AND RESTATED STOCK INCENTIVE PLAN
OUTSIDE DIRECTOR ___ OPTION AWARD
          This Award Agreement sets forth the terms and conditions of an award
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “Plan”) of Options to purchase shares of Common Stock (“Shares”).
          1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan.
          2. Award. The Award Statement sets forth (i) the Date of Grant,
(ii) the number of Options granted, (iii) the per-Share Exercise Price and
(iv) the Initial Exercise Date. Until the Shares are delivered to you pursuant
to Paragraph 6, you have no rights as a shareholder of GS Inc. This Award is
subject to all terms and provisions of the Plan and this Award Agreement.
          3. Expiration Date. Subject to the terms of the Plan, the Options
shall expire and no longer be exercisable on the Expiration Date (as identified
on your Award Statement).
          4. Vesting. You shall be fully Vested in the Options on the Date of
Grant.
          5. Exercisability of Vested Options.
          (a) General. To the extent Outstanding and unexercised, the Options
may be exercised in accordance with procedures established by the Committee, but
not earlier than the Initial Exercise Date. The Committee may from time to time
prescribe periods during which the Options shall not be exercisable.
          (b) Death. Notwithstanding any other provision of this Award
Agreement, if you die and any Options remain unexercised, and provided your
rights in respect of such Options have not previously terminated, such Options
shall be exercisable by the representative of your estate or, to the extent you
specifically bequeath any such Options under your will in accordance with such
procedures, if any, as may be adopted by the Committee to an organization
described in Sections 501(c)(3) and 2055(a) of the Code (or such other similar
charitable organization as may be approved by the Committee) (a “Charitable
Beneficiary”), by the Charitable Beneficiary, in either case in accordance with
the procedures described in Paragraph 5(a) as soon as practicable after the date
of death and after such documentation as may be requested by the Committee is
provided to the Committee and shall, unless earlier terminated or cancelled in
accordance with the terms of this Agreement, remain exercisable until the
Expiration Date and shall thereafter terminate.
          (c) Other Terminations. Upon your separation from the Board of
Directors of GS Inc. for any reason, your Outstanding and unexercised Options
shall remain exercisable until the Expiration Date, and shall thereafter
terminate.

 



--------------------------------------------------------------------------------



 



          6. Delivery. Unless otherwise determined by the Committee, or as
otherwise provided in this Award Agreement, and except as provided in
Paragraph 8, upon receipt of payment of the Exercise Price for Shares subject to
one or more Options, delivery of the appropriate number of Shares shall be
effected by book-entry credit to the Custody Account or to a brokerage account,
as approved or required by the Firm. No delivery of Shares shall be made unless
you have timely established the Custody Account or a brokerage account, as
approved or required by the Firm. You shall be the beneficial owner of any
Shares properly credited to the Custody Account or delivered to a brokerage
account, as approved or required by the Firm. You shall have no right to any
dividend or distribution with respect to such Shares if the record date for such
dividend or distribution is prior to the date the Custody Account or brokerage
account, as approved or required by the Firm, is properly credited with such
Shares. The Firm may deliver cash or other property in lieu of all or any
portion of the Shares otherwise deliverable in accordance with this Paragraph 6.
          7. Conflicted Employment. If you accept employment at any U.S.
Federal, state or local government, any non-U.S. government, any supranational
or international organization, any self-regulatory organization or any agency,
or instrumentality of any such government or organization, or any other employer
determined by the Committee, and as a result of such employment, your continued
holding of your Options would result in an actual or perceived conflict of
interest (“Conflicted Employment”) then, at the sole discretion of the Firm:
(a) such Outstanding Options shall be cancelled and as soon as practicable after
the Committee has received satisfactory documentation relating to your
Conflicted Employment (the “Release Date”) you shall receive a payment equal to
the excess (if any) of (x) the Fair Market Value of a Share on the Business Day
immediately prior to the Release Date multiplied by the number of your Options
that were Outstanding immediately prior to such cancellation over (y) the
Exercise Price multiplied by the number of such Options; (b) the Initial
Exercise Date with respect to your Outstanding Options shall become the Release
Date; or (c) if and to the extent provided in any procedures adopted by the
Committee, you may be permitted to transfer your Outstanding Options for value
to a party or parties acceptable to the Firm (which may include the Firm).
Notwithstanding anything else herein, the actions described in this Paragraph 7
shall be permitted only at such time and if and to the extent as would not
result in the imposition of any additional tax to you under Section 409A of the
Code (which governs taxation of certain deferred compensation).
          8. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, and without limiting
any permitted transfer in accordance with Paragraph 7, the limitations set forth
in Section 3.5 of the Plan shall apply with respect to the Options. Any
purported transfer or assignment in violation of the provisions of this
Paragraph 8 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which you may transfer some or all of your Options
through a gift for no consideration to any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the recipient’s household
(other than a tenant or employee), a trust in which these persons have more than
50% of the beneficial interest, and any other entity in which these persons (or
the recipient) own more than 50% of the voting interests.

 



--------------------------------------------------------------------------------



 



          9. Withholding, Consents and Legends.
          (a) The delivery of Shares upon exercise of your Outstanding Options
is conditioned on your satisfaction of any applicable withholding taxes (in
accordance with Section 3.2 of the Plan, provided that the Committee may
determine not to apply the minimum withholding rate specified in Section 3.2.2
of the Plan).
          (b) Your rights in respect of the Options are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable, and by accepting this Award you shall be deemed to
consent and agree to the items specified in Section 3.3.3(d) of the Plan.
          (c) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
          10. Successors and Assigns of GS Inc. The terms and conditions of this
Award Agreement shall be binding upon and shall inure to the benefit of GS Inc.
and its successors and assigns.
          11. Committee Discretion. The Committee shall have full discretion
with respect to any actions to be taken or determinations to be made in
connection with this Award Agreement, and its determinations shall be final,
binding and conclusive in accordance with Section 1.3 of the Plan.
          12. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement in any respect in
accordance with Section 1.3 of the Plan, and the Board may amend the Plan in any
respect in accordance with Section 3.1 of the Plan.
          13. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
          14. Section 409A of the Code. This Award is intended to be exempt from
the provisions of Section 409A of the Code (“Section 409A”). Notwithstanding
anything else herein or in the Plan, no action described herein, including
without limitation Paragraphs 6 and 7, or in the Plan shall be permitted if the
Firm determines such action would result in the imposition of additional tax
under Section 409A.
          15. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

                  THE GOLDMAN SACHS GROUP, INC.    
 
           
 
  By:    
 
   
 
  Name:        
 
  Title:        

Accepted and Agreed:
By:                                                             
Print Name:

 